Citation Nr: 0720041	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-20 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision in 
which the RO denied service connection for hearing loss.  In 
November 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2005, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that month.

In August 2006, the Board remanded the claim on appeal to the 
RO (via the Appeals Management Center (AMC) in Washington, 
DC) for further development.   After accomplishing further 
action, the RO/AMC continued the denial of the veteran's 
claim (as reflected in the April 2007 supplemental SOC 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the specific incidents of in-service acoustic 
trauma claimed by the veteran are not objectively supported, 
he likely experienced significant noise exposure as an 
Executive Officer with an artillery batter during service.

3.  The appellant currently has hearing loss in each ear to 
an extent recognized as a disability for VA purposes, and 
there is competent opinion evidence on the question of 
whether such disability is related to in-service noise 
exposure both for and against the claim.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Considering the service connection claim on appeal in light 
of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a) (2006).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) 
(2006).  See also 38 U.S.C.A. § 1154 (West 2002).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran asserts that his current bilateral hearing loss 
is a result of acoustic trauma sustained while serving as the 
executive officer of an artillery battery in Korea.  He has 
reported that he was in charge of a six-gun battery of 155 
howitzers and that sometimes firing would last up to 48 hours 
at a time, and that hearing protection was not utilized.  The 
Board notes that, other than a DD-214 (reflecting a military 
occupational specialty (MOS) of Executive Officer) the 
veteran's service personnel records  have not been associated 
with the claims file. 

The National Personnel Records Center (NPRC) has been unable 
to furnish the veteran's complete service record-to 
particularly include his service medical records (SMRs).  The 
SMRs suffered fire-related damage, but copies of some 
documents were provided by NPRC.  These include the reports 
of the veteran's entrance examination (presumably from 1951, 
although the date is illegible from damage) and March 1953 
separation examination.  A review of these available service 
medical records reflected no complaints, findings, or 
diagnosis of hearing loss.  

On the veteran's entrance examination, whispered voice 
testing in both ears revealed a score of 15/15.  On his 
separation examination, audiometric testing revealed pure 
tone thresholds, in decibels, as follows: 







HERTZ




(250)
500
1000
2000
3000
4000
(8000)
RIGHT
15
15
20
10
--
20
35
LEFT
15
20
20
20
--
20
20

Based on that audiometric testing, the veteran did not have a 
recognizable hearing loss disability at the time of his 
separation from the Army.  See 38 C.F.R. § 3.385.  The Board 
points out that the pure tone thresholds at 250 Hertz (Hz) 
and 8000 Hz are not among those considered in determining 
whether impaired hearing is considered a disability under 38 
C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

A March 2004 letter from a private physician, based on a 
February 2003 examination, reflects the physician's 
impression of significant 60 percent hearing loss in the mid 
and high frequencies in both ears, and opinion that it was 
most likely that the veteran's hearing loss was related to 
noise exposure from being in the military service. 

The report of a September 2004 VA audiological evaluation 
notes the veteran's complaint that he has had hearing loss 
since 1953.  Pure tone thresholds, in decibels, were reported 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
60
65
LEFT
20
20
30
65
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
In an October 2004 addendum, the audiologist opined, after 
reviewing the information in the veteran's claims file, that 
the onset of the veteran's hearing impairment was not at 
least as likely as not associated with noise exposure during 
military service.

A second VA audiological evaluation was conducted in January 
2007.  Pure tone thresholds, in decibels, were reported as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
55
60
LEFT
15
15
35
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The audiologist expressed that it was impossible to make a 
determination based solely on the evidence in the patient's 
service medical record, but nonetheless concluded that the 
veteran's hearing loss is at least as likely as not related 
to his military service.

In this case, audiometric testing results clearly establish 
hearing loss disability in each ear as defined in 38 C.F.R. § 
3.385.  The question remains, however, as whether the 
appellant's current hearing loss disability is etiologically 
related to his military service. 

On the question of in-service injury, as indicated above, the 
veteran has alleged that he was exposed to acoustic trauma 
while serving as an officer in an artillery battery in Korea.  
His available service medical records do not document the 
occurrence of, or treatment for, any specific incident of 
acoustic trauma, and there is otherwise no objective evidence 
in the claims file to support the occurrence of the claimed 
incidents.  That notwithstanding, the Board finds that, given 
the veteran's service as an executive officer during the 
Korean War and his own credible accounts of his in-service 
noise exposure, it is likely he experienced significant noise 
exposure while serving in an artillery battery.  
Additionally, the Board notes that no post-service 
occupational noise exposure has been reported or noted.

Further, the record reflects competing medical opinions on 
the nexus question.  However, the Board finds that, when 
these opinions are closely examined, and considered in light 
of the other evidence of record, the opinions are, at least, 
evenly balanced.

In a March 2004 letter, a private physician opined that the 
veteran's hearing loss was most likely related to in-service 
noise exposure.  However, the physician's conclusion is not 
explained, and he did not have access to the full record.

The September 2004 report and October 2004 addendum by a VA 
audiologist reflect her opinion that the veteran's hearing 
impairment was not likely associated with noise during active 
duty.  However, while the examiner relied on specific facts 
reflected in the service medical records to support her 
conclusion, there is no requirement of a showing of hearing 
loss in or shortly after service to establish a claim for 
service connection for such a condition.  See Hensley, 5 Vet. 
App. at 159; Ledford, 3 Vet. App. at 89.

In a January 2007 report, another VA audiologist opined that 
it was impossible to make a determination based solely on the 
evidence in the patient's service medical record; however, 
the same examiner ultimately concluded that the veteran's 
hearing loss is at least as likely as not related to his 
military service.

In short, there are positive and negative aspects to each 
opinion, the sum of which, effectively, renders the opinion 
evidence on the question of whether there exists as medical 
relationship between current hearing loss and service in 
relative equipoise.

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
veteran's credible assertions of in-service noise exposure, 
the nature of his service, the relatively balanced opinion 
evidence, and affording the veteran the benefit of the doubt 
on the questions of in-service injury and medical nexus, the 
Board concludes that the criteria for service connection for 
hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


